165 S.E.2d 564 (1969)
3 N.C. App. 575
In the Matter of the Custody of Linda Gail BURCHETTE and Phyllis Ann Burchette.
No. 6921SC1.
Court of Appeals of North Carolina.
February 5, 1969.
*566 Craige, Brawley, Horton & Graham, by Cowles Liipfert, Winston-Salem, for Vera Burchette Van Hoy, appellant.
The Legal Aid Society of Forsyth County, by Hosea V. Price, Winston-Salem, for Linda Gail Burchette and Phyllis Ann Burchette.
BROCK, Judge.
The order appealed from is dated 19 February 1968, and the record on appeal should have been docketed in this Court on or before 19 May 1968. Rule 5, Rules of Practice in the Court of Appeals of North Carolina. However, in accordance with Rule 5, appellant, on 17 May 1968, obtained an order from the trial tribunal extending the time to 3 June 1968 within which the record on appeal might be docketed. Nevertheless, appellant did not docket the record on appeal in this Court until 31 July 1968, and for failure to docket on time this appeal is subject to dismissal. Rule 48, Rules of Practice, supra.
In addition to failure to docket on time, appellant has filed no brief and therefore the assignments of error are deemed to be abandoned. Rule 28, Rules of Practice, supra. Pursuant to Rule 19(d) (2), appellant filed in this Court the stenographic transcript of the hearing, but by failure to file a brief appellant has failed to comply with Rule 19(d) (2) with respect to an appendix to her brief and the appeal is further subject to dismissal. Rule 48, Rules of Practice, supra.
However, because the duty is constant upon the courts to give to children subject to their jurisdiction such oversight and control as will be conducive to the welfare of the child and to the best interests of the State, G.S. § 110-21; In Re Morris, 225 N.C. 48, 33 S.E.2d 243, we have reviewed the entire history of these children and the entire proceeding before Judge Johnston. In our opinion the order appealed from serves the best interests of the two minor children and serves the best interests of the State.
Appeal dismissed.
CAMPBELL and MORRIS, JJ., concur.